DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-10 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a calibration processing block configured to determine an average pixel signal”, “a correction processing block configured to determine the first reference voltage”, “the calibration processing block is configured to store the determined correction value”, “the -6-National Stage of International Application No. PCT/EP2020/051638Attorney Docket No. 0394.0042-UScorrection processing block is configured to retrieve the correction value”, “the correction processing block is further configured to adjust” recited in claims 1-2 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasunobu (JP2016100806).

Regarding claim 1, Yasunobu discloses an image sensor system comprising
a pixel array with a plurality of pixels, each of the pixels comprising a photodiode, a pixel buffer and a transfer gate coupled between the photodiode and an input of the pixel buffer (Yasunobu: see figs. 15-16 and pars. [0137], [0149], wherein a pixel array 340 with a plurality of pixels 310, each of pixels comprising a photodiode PD1, a pixel buffer Tr1 and a transfer gate ES1 coupled between the photodiode PD1 and an input of the pixel buffer Tr1); 
a voltage supply block configured to generate a pixel supply voltage from an input voltage based on a first reference voltage and to provide the pixel supply voltage to the pixel array (Yasunobu: see fig. 16 and par. [0149], in which a voltage supply block 400 configured to generate a pixel supply voltage from an input voltage based on a first reference voltage output from the voltage control unit 410 and to provide the pixel supply voltage to the pixel array); 
a calibration processing block configured to determine an average pixel signal based on an average of individual pixel signals at outputs of the pixels of the pixel array and to determine a correction value based on the average pixel signal and a reference pixel signal (Yasunobu: see fig. 16 and pars. [0150]-[0151], in which a calibration processing block 410 configured to determine an average pixel signal based on an average of individual pixel signals at outputs of the pixels 310 of the pixel array 340 and to determine a correction value as a first value/a second value based on the average pixels signal and a reference pixel signal as a predetermined value); and 
a correction processing block configured to determine the first reference voltage based on a combination of a second reference voltage and the correction value (Yasunobu: see fig. 16 and par. [0150]-[0151], noted that a correction processing block 410 configured to determine the first reference voltage as output of 410 based on a combination of a predetermined value and the correction value as the first value/the second value. The Examiner broadly interprets a second reference voltage as the same predetermined value).

Regarding claim 2, Yasunobu discloses the image sensor system according to claim 1, further comprising a storage element, wherein the calibration processing block is configured to store the determined correction value into the storage element, and wherein the-6-National Stage of International Application No. PCT/EP2020/051638 Attorney Docket No. 0394.0042-UScorrection processing block is configured to retrieve the correction value from the storage element (Yasunobu: see par. [0153], wherein the calibration processing block 410 is configured to store the first value/the second value into the storage medium, and wherein the correction processing block 410 is configured to retrieve the first value/the second value from the storage medium).

Regarding claim 3, Yasunobu discloses the image sensor system according to claim 1, wherein the individual pixel signals are reset level signals of the pixels of the pixel array (Yasunobu: see par. [0148], noted that the individual pixel signals are reset level signal of the pixels of the pixel array 340).

Regarding claim 4, Yasunobu discloses the image sensor system according to claim 1, wherein the inputs of the pixel buffers of the pixel array are connected to an array supply terminal, at which the pixel supply voltage is provided, via associated reset switches (Yasunobu: see par. [0120], wherein the inputs of the pixel buffers Tr1 of the pixel array are connected to an array supply terminal E2, at which the pixel supply voltage E2 is provided, via associated reset switches RS1).

Regarding claim 5, Yasunobu discloses the image sensor system according to claim 4, wherein the correction processing block is further configured to adjust, based on the correction value, a control signal for controlling the reset switches, in particular a high level of the control signal (Yasunobu: see fig. 16 and pars. [0120], [0148], in which the correction processing block 410 is further configured to adjust, based on the first value/the second value, a control signal as the first value/the second value for controlling the reset switches RS1, in particular a high level of the control signal output from the voltage supply block 400).

Regarding claim 7, Yasunobu discloses the image sensor system according to claim 1, further comprising an analog-to-digital converter, ADC, which is coupled to outputs of the pixels of the pixel array, wherein the reference pixel signal is dependent on an input characteristic of the ADC, in particular an input voltage range of the ADC (Yasunobu: see fig. 16 and pars. [0067], [0151], [0153], wherein further comprising an analog-to-digital converter 312, ADC, which is coupled to outputs of the pixels 310 of the pixel array 340, wherein the predetermined value is dependent on an input characteristic of the ADC 312, in particular an input voltage range of the ADC as comparing the predetermined value with the average value to output the first value/the second value).

Regarding claim 8, Yasunobu discloses the image sensor system according to claim 1, wherein the average, on which the determination of the average pixel signal is based, is a mean value, in particular an arithmetic mean value (Yasunobu: see fig. 16 and pars. [0150]-[0151], wherein the average, on which the determination of the average pixel signal is based, is a mean value as the voltage control unit 410 calculates an average value of pixels signal of a plurality pixels 310).

Regarding claim 10, Yasunobu discloses an electronic device with a camera system comprising an image sensor system according to claim 1 (Yasunobu: see pars. [0101], [0156], the image sensor 300 acquires the images).

Method claims 11-13 and 15 are drawn to the method of using the corresponding apparatus claimed in claims 1-5.  Therefore method claims 11-13 and 15 correspond to apparatus claims 1-5 and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu (JP2016100806) in view of Sonoda et al. (“Sonoda”, US 2008/0291290).

Regarding claim 6, Yasunobu discloses the image sensor system according to claim 1, wherein
the image sensor system further comprises a further pixel array with a plurality of further pixels, each of the further pixels comprising a photodiode, a pixel buffer and a-7-National Stage of International Application No. PCT/EP2020/051638 Attorney Docket No. 0394.0042-UStransfer gate coupled between the photodiode and an input of the pixel buffer of the respective further pixel and being configured to sense the incident light (Yasunobu: see fig. 16 and par. [0149], wherein the image sensor system further comprises a further pixel array 340 with a plurality of further pixels 310, each of the further pixels comprising a photodiode PD1, a pixel buffer Tr1 and a transfer gate ES1 coupled between the photodiode PD1 and an input of the pixel buffer Tr1 of the respective further pixel and being configured to sense the incident light).
Yasunobu does not explicitly disclose that the pixel array is a dummy pixel array and the pixels of the dummy pixel array are shielded against incident light and the voltage supply block is configured to provide the pixel supply voltage to the dummy pixel array and to the further pixel array.
However, Sonoda teaches that the pixel array is a dummy pixel array and the pixels of the dummy pixel array are shielded against incident light and the voltage supply block is configured to provide the pixel supply voltage to the dummy pixel array and to the further pixel array (Sonoda: see figs. 1-2 and par. [0043]-[0044], in which a dummy pixel array 102 and the pixels of the dummy pixel array are shielded against incident light and the voltage supply block is configured to provide the pixels supply voltage Vcc to the dummy pixel array 102 and to the further pixel array 101).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sonoda with the system/method of primary reference to include a dummy pixel array. 
One would have been motivated to decrease a random noise included in the correction signal (Sonoda: see par. [0007]).

Method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 6.  Therefore method claim 16 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu (JP2016100806).

Regarding claim 9, Yasunobu discloses the image sensor system according to claim 1, which includes an image sensor, which comprises the pixel array, the voltage supply block and the correction processing block (Yasunobu: see fig. 16 and pars. [0148]-[0149], wherein an image sensor 300 comprises the pixel array 340, the voltage supply block 400 and the correction processing block 410).
Yasunobu does not explicitly disclose including the calibration processing block being integrated with the image sensor or being provided externally to the image sensor.
The Examiner takes Official Notice that the calibration processing block being integrated with the image sensor or being provided externally to the image sensor is well known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the calibration processing block being integrated with the image sensor or being provided externally to the image sensor into Yasunobu’s system. The rational/motivation to do so is to have different designs for the device. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu (JP2016100806) in view of Topfer et al. (“Topfer”, US 2013/0182934).

Regarding claim 14, Yasunobu discloses the method according to claim 11.
Yasunobu does not explicitly disclose, during the calibration mode of operation, the image sensor is exposed to a dark image.
On the other hand, Topfer teaches that during the calibration mode of operation, the image sensor is exposed to a dark image (Topfer: see par. [0018], wherein during a calibration operating mode a plurality of dark images are taken).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Topfer with the system/method of primary reference to include taking dark images. 
One would have been motivated to identify defective pixels (Topfer: see par. [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697